                    UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION

                        NO. 4:12CR00088-001H

UNITED STATES OF AMERICA,        )
                                 )
                 Plaintiff,      )
                                 )
            v.                   )    ORDER TO RETURN PROPERTY
                                 )
STEPHEN A. LAROQUE,              )
                                 )
                 Defendant.      )

     UPON MOTION by the United States for an Order to Return

Property to Defendant Stephen A. LaRoque,

     IT IS HEREBY ORDERED that the United States Marshals Service

return to Defendant Item Numbers 1-25, 27, and 47-48, of the

Amended Notice of Levy, [D.E. 325-1], subject to the terms of a

settlement agreement between the parties.

     IT IS FURTHER ORDERED that the United States Marshals Service

coordinate with the Financial Litigation Unit of the United States

Attorney’s Office for the return of said property.

     SO ORDERED, this 2nd day of October, 2018.



                               ________________________________
                               MALCOLM J. HOWARD
                               SENIOR U.S. DISTRICT JUDGE
